Citation Nr: 0003444	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-19 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to February 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
of the New Orleans, Louisiana, Regional Office (RO) which, in 
pertinent part, denied service connection for the cause of 
the veteran's death.  The appellant filed a timely appeal to 
this adverse determination.  The appellant has been 
represented throughout this appeal by the American Legion.  


FINDINGS OF FACT

1.  The veteran died in August 1996.  The "immediate cause" 
of death was certified as liver carcinoma.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  Competent evidence attributing the cause of the veteran's 
death to active service has not been presented.  


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of the Veteran's Death

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A claim for service 
connection for the cause of a veteran's death, like any other 
claim for service-connected benefits, must be well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  See Darby v. Brown, 10 
Vet. App. 243, 245 (1997); Johnson (Ethel) v. Brown, 8 Vet. 
App. 423, 426 (1995).  Hasty v. West, 13 Vet. App. 230 
(1999).  The United States Court of Appeals for Veterans 
Claims (Court) has held that:

[An appellant] claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 
610-611 (1992).  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A 
well-grounded claim is a plausible claim, 
one which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive but only possible 
to satisfy the initial burden of § 
3007(a) [presently enacted as 38 U.S.C.A. 
§ 5107(a) (West 1991)].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well-grounded claims.  
The Court has clarified that the VA cannot assist an 
appellant in developing a claim which is not well-grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist the appellant in 
developing the facts pertinent to her claim.  However, the VA 
may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise her of the evidence needed to 
complete her application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The appellant has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  She is fully aware of the 
reasons for the denials and the deficiencies in the record.  

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  In order 
for service connection for the cause of the veteran's death 
to be granted, it must be shown that a service-connected 
disorder caused the death or substantially or materially 
contributed to it.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  

The appellant asserts on appeal that: the veteran was exposed 
to Agent Orange while serving with the Army in the Republic 
of Vietnam; he subsequently developed cancer; the cancer 
metastasized throughout his body including to his lungs; and 
he ultimately succumbed to metastatic liver cancer as a 
direct result of his inservice exposure to Agent Orange.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served continuously for ninety days or more during a period 
of war and a malignant tumor becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Under the provisions of 38 C.F.R. § 3.309(e) (1999), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) (1999) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1999) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  A veteran who served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  

The veteran died in August 1996.  The "immediate cause" of 
death was certified as liver carcinoma.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.  
The veteran's service medical records do not refer to 
carcinoma of the liver or any other form of cancer.  A May 
1996 hospital summary and associated clinical documentation 
from Rapides Regional Medical Center indicates that the 
veteran complained of fatigue, night sweats, and a low-grade 
fever.  The veteran presented a history of alcoholism and 
cigarette smoking.  He denied any history of cancer.  
Contemporaneous diagnostic studies revealed a malignant 
neoplasm of the liver and no lung lesions.  An impression of 
"multiple lesions in the liver, metastatic disease vs. liver 
____ vs abscess" was advanced.  A July 1996 hospital summary 
and associated clinical documentation from Rapides Regional 
Medical Center states that the veteran was diagnosed with a 
"metastatic neoplasm to liver."  The veteran's treating 
physician commented that the veteran exhibited "multiple 
tumors in his liver, adenocarcinoma, apparently metastatic, 
but unknown primary site."  

The Board has reviewed the probative evidence of record 
including the appellant's statements on appeal.  The 
veteran's claims file is devoid of any competent evidence 
establishing that a disability incurred in or aggravated by 
active service either caused or contributed substantially or 
materially to his demise.  While the veteran's terminal 
adenocarcinoma of the liver was determined to metastatic in 
nature, the veteran's treating physicians were unable to 
identify the primary site of the cancer.  No medical 
professional has advanced any findings as to the etiology of 
the veteran's primary adenocarcinoma.  

Indeed, the appellant's claim is supported solely by the 
accredited representative's and her own statements on appeal.  
The Court has held that lay assertions of medical causation 
do not constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the appellant or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
of the veteran's terminal disabilities, they may not be 
considered as competent evidence.  

Given the absence of competent evidence reflecting that the 
veteran's fatal adenocarcinoma of the liver originated during 
active service or may be presumed to have been either 
incurred during active service or as a result of the 
veteran's alleged Agent Orange exposure, the Board concludes 
that the appellant's claim for service connection for the 
cause of the veteran's death is not well-grounded.  As noted 
above, the VA cannot assist an appellant in developing a 
claim which is not well-grounded.  Accordingly, the claim is 
denied.  38 U.S.C.A. § 5107 (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that she has not been prejudiced by the decision 
herein.  The appellant was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements for a well-grounded claim.  
The result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 
431 (1996).
II.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

